Order filed June 5, 2014




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00230-CV
                                    ____________

                        NANNETTE DULCIE, Appellant

                                          V.

           GUARDIAN TRANSFER STORAGE CO. INC., Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1039132

                                      ORDER

      This appeal is from an order signed February 4, 2014. Appellant filed an
affidavit of indigence in this court on May 15, 2014. On May 19, 2014, pursuant to
Texas Rule of Appellate Procedure 20.1(d) (2), this court sent a copy of the
affidavit and notice that a contest to the affidavit was due in this court on or before
May 30, 2014. Notice and the affidavit were sent to Stan Stanart, the Harris County
Clerk, and Lettie Witter, the official court reporter of the County Civil Court at
Law No. 1.
      No contest was filed. “Unless a contest is timely filed, no hearing will be
conducted, the affidavit’s allegations will be deemed true, and the party will be
allowed to proceed without advance payments of costs.” See Tex. R. App. P.
20.1(f). On April 28, 2014, the Harris County Clerk filed the clerk’s record in this
appeal.

      Accordingly, Lettie Witter, the official court reporter for the County Civil
Court at Law No. 1 is directed to file the reporter’s record within 30 days of the
date of this order.

                                      PER CURIAM